United States Court of Appeals
                                                               Fifth Circuit
                                                            F I L E D
                  UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit                 April 15, 2003

                                                        Charles R. Fulbruge III
                                                                Clerk
                           No. 02-41162




     JAMELL KALIMAH, Indivually and as administrator of the
     Estate of Cathey Jo Howard-Kalimah Deceased and as next
friend of Syed A. Kalimah and Regyna Q. Howard, Minors; ANNIE
            MARIE MCDONALD; RUDOLPH WINFRED MCDONALD,


                                              Plaintiffs-Appellees,


                              VERSUS


                MCKINNEY, TEXAS, CITY OF; ET AL.,


                                                        Defendants,

                         JOYCE VANDERTUIN,

                                               Defendant-Appellant.



           Appeal from the United States District Court
            For the Eastern District of Texas, Marshall
                           2:02-CV-22-TJW



Before DAVIS, HALL* and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:**



  *
   Circuit Judge for the Ninth Circuit, sitting by designation.
  **
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     For essentially the reasons stated by the district court in

its Order of August 2, 2002, we agree that the district court

correctly found that disputed issues of material fact are present

which required it to deny Officer Vandertuin’s motion for summary

judgment based   on   qualified   immunity.   We   therefore   have   no

jurisdiction to review the district court’s order.

     APPEAL DISMISSED.




                                   2